DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on September 23, 2022 is acknowledged. Claims 1, 2, 6, 7, 18, 20 and 165-180 remain pending. Applicant amended claims 1, 7, 165, 167, 170, 178 and 180. 
Information Disclosure Statement
The IDS filed on March 20, 2022 and September 23, 2022 are acknowledged. However, the IDS filed on September 23, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. Consequently, RU-2606942-C2 has been placed in the application file, but the information referred to therein has not been considered. As for the rest of the foreign patent documents crossed out by the examiner, no copies of the documents were provided. As for US 2014072230 A1, the document number is illegitimate. It appears to be missing a number. Lastly, for the lone NPL not considered by the examiner, the citation is incomplete. A date is required. 
Regarding the foreign documents considered by the examiner, only the translated portions thereof provided by Applicant and/or subject matter ascertainable from the figures are being considered. 
Priority
As indicated in previous Office actions, the disclosure of the prior-filed application 61/920,225 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for the claims of this application. Specifically, 61/920,225 is silent regarding the arrangement of electrical contacts specified in all of the claims of the instant application. Consequently, the instant application will not be afforded benefit to the above-identified, earlier-filed application. 
Response to Arguments
The amendment necessitated the new grounds of rejection set forth below. Nevertheless, Applicant’s arguments with respect to the claims remain pertinent. That said, the arguments have been fully considered but they are not persuasive. 
Applicant argues that the claims are patentable over the disclosure of Verleur et al. because Verleur et al. do not disclose an airflow path comprising an inlet near a proximal end of a receptacle, the airflow path extending from a proximal edge of the receptacle towards a distal end of a cartridge. Based on Applicant’s remarks and the discussion between Applicant and the examiner during the interview conducted on June 2, 2022, the limitation allegedly not taught by Verleur et al. appears to be “inlet…near the proximal end of the receptacle” recited in independent claims 1, 167, 170 and 178. The argument is not persuasive because the limitation “near” is too abstract to preclude Verleur et al. as prior art under 35 U.S.C. 102. Applicant’s specification is devoid of disclosure directed to the location of the inlet so as to enable one of ordinary skill in the art to ascertain the scope of the limitation “near” that satisfies 35 U.S.C. 112 yet preclude Verleur et al. as prior art under 35 U.S.C. 102. Consequently, the limitation “near” is subject to the broadest reasonable interpretation, which in this case refers to any location of the receptacle that is closer to the proximal end of the receptacle than the distal end of the receptacle. With respect to Verleur et al., because inlets 252 (see Fig. 2) are closer to the proximal end of the receptacle than the distal end of the receptacle (see Fig. 1), the inlets 252 are considered “near” the proximal end of the receptacle. Consequently, the disclosure of Verleur et al. anticipates the limitation “inlet…near the proximal end of the receptacle”.  
If Applicant wishes to patentably distinguish the claimed invention from the disclosure of Verleur et al., it is recommended that the claims also further limit the location of the airflow path(s) with respect to the inlet(s) and the distal end of the cartridge (e.g. “wherein the first airflow path is situated between the distal end of the cartridge and the first inlet along a longitudinal dimension of the device when the cartridge is insertably received in the receptacle”). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 6, 7, 18, 20 and 165-180 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 167, 170 and 178 have been amended to recite at least one inlet “at” or near the proximal end of the receptacle. The specification does not provide support for the amendment. Figure 10A appears to be the basis of the amendment, but inlet(s) 50 is/are not situated “at” the proximal end of the receptacle*. 
*Superimposing Figures 8B and 10A illustrates the manner in which the cartridge is received by the receptacle, as well as the location of the proximal end of the receptacle when the cartridge is received by the receptacle. Based on the figures, inlet(s) 50 is/are not situated “at” the proximal end of the receptacle. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 7, 18, 20 and 165-170 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As discussed above, independent claims 1, 167, 170 and 178 have been amended to recite at least one inlet “at” or near the proximal end of the receptacle. If the at least one inlet is situated “at” the proximal end of the receptacle, it is unclear how the airflow path(s) can be defined by an internal surface(s) of the receptacle, as recited in claims 1, 167, 170 and 179. In other words, if the at least one inlet is located “at” an end of the receptacle (e.g. if reference numeral 50 in Figure 10A denotes the end of the receptacle), there would be no internal surface of the receptacle left to define the airflow path(s).      
For this reason, claim 2 is also indefinite. 
As for the limitation “near” recited in independent claims 1, 167, 170 and 178, the scope of the limitation is indefinite. According to Applicant, the limitation is intended to distinguish the claimed invention from the disclosure of Verleur et al. However, given that inlets 252 taught by Verleur et al. (see Fig. 2) are closer to the proximal end of the receptacle than the distal end of the receptacle (see Fig. 1), the inlets 252 can arguably be considered “near” the proximal end of the receptacle. Consequently, further elaboration regarding the intended scope of “near” is necessary to obviate indefiniteness. Applicant’s specification is devoid of disclosure pertaining to the location of the first and second inlets so as to enable one of ordinary skill in the art to ascertain the scope of the limitation “near” that satisfies the requirements of 35 U.S.C. 112 yet preclude Verleur et al. as prior art. 
Claim Rejections - 35 USC § 102
Claims 1, 7, 18, 165-168, 170, 171 and 178-180 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Verleur et al. (US 2015/0128976 A1), which claims benefit to 61/903,344, which provides support for the disclosure relied upon in the rejection.    
With respect to claims 1, 167, 170, 178 and 179, Verleur et al. disclose a device for generating an inhalable aerosol, the device comprising: 
a cartridge having a proximal end (top) and a distal end/insertion end (bottom) opposite the proximal end (see Fig. 2), the cartridge comprising a first electrical contact 218 and a second electrical contact 218 disposed proximate the distal end/insertion end of the cartridge (see Figs. 1B and 2), wherein the first electrical contact and the second electrical contact are electrically isolated and disposed in a plane substantially parallel to the distal end/insertion end of the cartridge (see Fig. 2); 
a body 102 including a receptacle configured to insertably receive the distal end/insertion end of the cartridge through a proximal (top) end of the receptacle (see Fig. 4 illustrating the body coupling to the cartridge by receiving it), the receptacle terminating in a proximal edge; 
a storage compartment configured to hold a vaporizable material 300B (see Fig. 2); 
a heater 214 disposed proximate to the distal end of the cartridge (see Figs. 1 and 2), the heater configured to heat the vaporizable material to generate a vapor; 
a separable mouthpiece 220 (see [0044]) disposed proximate to the proximal end of the cartridge and attached to the storage compartment (see Fig. 2), the separable mouthpiece comprising a condensation chamber (passageway, see Fig. 2) allowing at least a fraction of the vapor to condense therein, wherein the condensation chamber is in fluid communication with the heater, and wherein the separable mouthpiece 220 further comprises an aerosol outlet in fluid communication with the condensation chamber (see Fig. 2);
a first airflow path configured to deliver air towards the heater (see [0047]), the first airflow path comprising a first inlet 252 near the proximal end of the receptacle (see Fig. 2), the first airflow path extending from the proximal edge of the receptacle towards the distal end of the cartridge (see Fig. 1 and 1A illustrating space between the side walls cartridge and the side walls of receptacle when the cartridge is received by the receptacle; this space constitutes an airflow path); and 
a second airflow path configured to deliver air towards the heater (see [0047]), the second airflow path comprising a second inlet 252 near the proximal end of the receptacle (see Fig. 2), the second airflow path extending from the proximal edge of the receptacle towards the distal end of the cartridge, wherein the cartridge and the receptacle are configured to form the first airflow path and the second airflow path between a plurality of exterior surfaces of the cartridge and a plurality of internal surfaces of the receptacle when the cartridge is insertably received in the receptacle (see [0047]).  
With respect to claims 7 and 180, because the condensation chamber is not heated, it is evident that the condensation chamber is configured to allow at least a fraction of the vapor to begin condensing therein. 
With respect to claim 18, the body comprises a power source 110 (see Fig. 1).  
With respect to claims 165 and 168, the receptacle comprises a third electrical contact 122 and a fourth electrical contact 122 disposed in a second plane (see Fig. 1C), wherein the second plane is substantially parallel to the distal end of the cartridge when the cartridge is received within the receptacle (see Fig. 1).  
With respect to claim 166, the cartridge has a longitudinal dimension extending from the proximal end of the cartridge to the distal end of the cartridge (see Fig. 2). Moreover, when the cartridge is received by the body, the plurality of exterior surfaces of the cartridge and the plurality of internal surfaces of the receptacle are substantially parallel to the longitudinal dimension (see Figs. 1 and 4).  
With respect to claim 171, the storage compartment comprises the vaporizable material 300B, and the vaporizable material comprises a nicotine formulation (see [0042]).  
Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Verleur et al.
With respect to claim 2, while Figure 1 of Verleur et al. illustrates the use of magnets to secure the cartridge inside the body, Verleur et al. disclose that other means of connecting mechanism can be used, including snap fit connectors (see [0039]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to provide the cartridge with protrusions (e.g. hooks) extending from opposing exterior surfaces of the cartridge, wherein the protrusions are configured to snap fit into complementary recesses provided in the body. Naturally, the protrusions would define at least a portion of the first airflow2Application No.: 15/832,719 path when the cartridge is insertably received in the receptacle, and the protrusions would be disposed within the receptacle when the cartridge is inserted into the body. As indicated above, because the claimed first airflow path is intangible, any uninterrupted space from the proximal edge of the receptacle to the distal end of the cartridge is sufficient to anticipate the claim. 

Claims 6 and 172-177 are rejected under 35 U.S.C. 103 as being unpatentable over Verleur et al. in view of Bagai et al. (US 2016/0120222 A1). 
With respect to claims 6 and 172, the body has a top end and a bottom end opposite the top end (see Fig. 4), wherein the receptacle is disposed at the top end (see Fig. 4). Furthermore, the body comprises a body longitudinal axis extending from the top end to the bottom end, and a body transverse axis extending substantially perpendicular to the body longitudinal axis. 
The Verleur et al. device differs from the claimed invention in that the Verleur et al. device comprises a single body transverse axis due to the fact that the body is cylindrical (i.e. it has a circular cross-section) (see Fig. 1C). However, it would have been obvious to one of ordinary skill in the art to provide the Verleur et al. device with a non-circular (e.g. rectangular) cross-section so that it does not roll when it is placed on its side, as taught by Bagai et al. (see [0007]). If the Verleur et al. device is modified pursuant to the teachings of Bagai et al., then the body of the modified Verleur et al. device would have a first body transverse axis exceeding a second body transverse axis as recited in claim 6. Likewise, the storage compartment of the modified Verleur et al. device would comprise four exterior walls of the cartridge between the distal end and the proximal end as recited in claim 172.  
With respect to claim 173, the mouthpiece 220 forms a cavity (see Fig. 2). Moreover, a first portion of the storage compartment overlaps the cavity (see Fig. 1). Lastly, a second portion of the storage compartment that does not overlap the cavity is configured for insertion into the receptacle (see Fig. 1). While Figure 1 illustrates that the mouthpiece 220 is inserted into the cartridge, it would have been obvious to one of ordinary skill in the art to reverse the engagement such that the cartridge inserts into the mouthpiece. Such a modification would constitute reversal of parts, which is considered obvious to one of ordinary skill in the art. If the modification is made, then the first portion of the storage compartment would be disposed inside the cavity of the mouthpiece, as recited in claim 173. 
With respect to claim 174, Verleur et al. disclose that the mouthpiece 220 and the cartridge can interlock via threads or frictionally (see [0044]), suggesting that any conventional engagement mechanism can be used to attach the mouthpiece to the cartridge. Given that Verleur et al. disclose the use of snap fit connectors to connect the cartridge to the body (see [0039]), it would have been obvious to one of ordinary skill in the art to use snap fit connectors to attach the mouthpiece to the cartridge as well. If the modification is made, then the mouthpiece would comprise a pair of coupling features (e.g. hooks) on opposing surfaces thereof, and the storage compartment would comprise a pair of complementary coupling features (recesses) on opposing surfaces thereof.   
With respect to claim 175, absent the claim further limiting the structure of the claimed raised rails, the hooks discussed above would correspond to the claimed third and fourth coupling features in the form of raised rails. 
With respect to claim 176, the mouthpiece is opaque, and the second portion of the storage compartment comprises a translucent surface so that the vaporizable material is visible through the surface (see [0042]).  
With respect to claim 177, the receptacle comprises a window 130 that enables the second portion of the storage compartment to be visible when the cartridge is coupled to the receptacle (see Figs. 1 and 4).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Verleur et al. in view of Katz (US 2014/0174458 A1).
With respect to claim 20, while Verleur et al. disclose a temperature sensor 260 for regulating the temperature of the heater (see [0037]), Verleur et al. do not disclose temperature regulation using a microcontroller that measures a resistance of the heater. However, it is well-known in the art to regulate the temperature of a heater of an aerosol-generating device by monitoring the resistance of the heater. For example, Katz discloses that the resistance of a heater 32 of an aerosol-generating device can be monitored and manipulated to control the temperature of the heater 32 (see [0019]). Based on the disclosure of Katz, instead of using the temperature sensor 260, it would have been obvious to one of ordinary skill in the art to regulate the temperature of the heater of the Verleur et al. device using a microcontroller configured to measure and manipulate the resistance of the heater. The modification would constitute substitution of one element for another functionally equivalent element, which is considered obvious.  

Claim 169 is rejected under 35 U.S.C. 103 as being unpatentable over Verleur et al. in view of Bankers et al. (US 7,793,861 B2).
With respect to claim 169, Verleur et al. do not disclose the material from which the wick is made. Consequently, it would have been obvious to one of ordinary skill in the art to make the wick from any conventional material, such as cotton. According to Bankers et al., conventional electrical aerosol-generating devices use cotton wicks (see lines 55-57, col. 3). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796